Certiorari, 370 U. S. 935, to the Court of Appeals of Maryland.
Certiorari, 374 U. S. 805, to the Court of Appeals of Maryland.
Certiorari, 374 U. S. 804, to the Supreme Court of South Carolina.
Certiorari, 374 U. S. 805, to the Supreme Court of South Carolina.
Appeal from the Supreme Court of Florida. (Probable jurisdiction noted, 374 U. S. 803.) Argued October 15, 1963. In view of the statement of the Solicitor General on oral argument signifying “his readiness to express himself further, at the suggestion of the Court, to the broader constitutional issues which have been mooted,” the Solicitor General is invited to file a brief within 30 days expressing the views of the United States. Counsel for the parties may have 30 days thereafter to respond if they so desire.
Mr. Justice Black, Mr. Justice Clark, Mr. Justice Harlan, and Mr. Justice White are of the opinion that the Court should not request the Department of Justice to file a brief concerning its views upon the basic constitutional issues on which the Department chose not to take a position in its original brief and in its oral argument.